Citation Nr: 0305676	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic-stress 
disorder (PTSD).

(The issue of entitlement to an increased [compensable] 
disability evaluation for service-connected tonsillectomy 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active service from January 1954 to 
December 1957.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2001, on appeal from a decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Board is undertaking additional development with respect 
to the issue of entitlement to an increased [compensable] 
disability evaluation for service-connected tonsillectomy on 
a de novo basis, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's  response to the notice, the 
Board will prepare a separate decision addressing this issue.


FINDING OF FACT

The appellant has not been diagnosed to have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or as a result of military service, 
and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with applicable law.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001), and 
eliminating the well-grounded claim requirement; expanding 
the duty of VA to notify the appellant and the representative 
of requisite evidence, and enhancing the duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  See generally VCAA; see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); and 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629].  

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001). 

The Board has carefully considered the evidence of record and 
is of the opinion that the provisions of the VCAA have been 
satisfied.  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was specifically advised by letter dated in 
August 2001 of what evidence would substantiate his claim of 
entitlement to service connection for PTSD, and was further 
apprised of his responsibility to advise VA of the location 
of such evidence.  

Upon receipt of the appellant's May 1997 claim, the appellant 
was requested to complete and return to the RO a "PTSD 
questionnaire."  The advisement was forwarded to the 
appellant at a general delivery address in Biloxi, 
Mississippi as he earlier provided.  In November 1998, the RO 
again forwarded the request to the appellant at an address in 
Waco, Texas as he had recently designated.  In particular, 
the appellant was requested to provide the name of the 
individual he claimed to have killed in basic combat 
training, such that constituted a predicate stressor to his 
PTSD claim.  Because this letter was returned as 
undeliverable, the RO obtained another Waco, Texas address 
and resent the letter in April 1999.  This letter was also 
returned as undeliverable.  Upon the denial of the claim in 
February 1998, the appellant was provided a copy of the 
rating decision, which was not returned to VA as 
undeliverable.  

That the appellant was aware of what was required to 
substantiate his claim (i.e., a verified stressor and a 
diagnosis of PTSD) cannot be doubted, as in his June 1998 
notice of disagreement and in subsequent correspondence, the 
appellant argued that he had inadvertently killed a colleague 
in basic training and that he had been treated by numerous VA 
medical facilities for a multitude of disorders.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  As to the receipt of medical records, the 
appellant reported in his June 1998 notice of disagreement 
that he had been treated by VA medical centers in Houston, 
San Antonio, Waco, and Temple, Texas; and Tampa, Florida; 
Richmond, Virginia, Lexington, Kentucky; Knoxville and 
Mountain Home, Tennessee; Bath, New York; Birmingham, 
Alabama; and Jackson, Biloxi, and Gulfport, Mississippi.  In 
September 1999, the RO requested that the facilities forward 
any medical records pertaining to the appellant dated from 
January 1957 to the then-present time.  Although all 
facilities responded and forwarded either medical records or 
reports that no records were on file, none of the facilities 
had medical records that had relevance to the claimed PTSD.   

The Board is cognizant of the appellant's sometime 
homelessness and transience in residence.  However, under the 
VCAA, and except as otherwise provided by law, a claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by VA.  38 U.S.C. § 5107(a).  
It has also been previously held that in the normal course of 
events, it is the burden of the claimant to keep VA apprised 
of his whereabouts.  If he does not do so, "there is no 
burden on the part of the VA to turn up heaven and earth to 
find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993).   

Given the extensive efforts by the RO to develop this claim, 
including the receipt of medical records from a multitude of 
VA medical facilities, as well as the appellant's non-
response to the RO's advisements, the Board finds that the 
record is ready as far as practicable for appellate review.  


The Merits of the Claim

The appellant claims entitlement to service connection for 
PTSD.  Having carefully considered all of the evidence of 
record, the Board is of the opinion that its preponderance is 
clearly against the claim, and the appeal will be denied.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2002).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

With regard to PTSD, requisite for a grant of service 
connection is medical evidence establishing a diagnosis of 
the disorder, credible supporting evidence that the claimed 
in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors. 38 
C.F.R. § 3.304(f) (2002).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(d) 
(2002).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In this matter, the appellant's claim fails upon the primary 
finding that he does not have a diagnosis of the disorder in 
question.  The record is abundantly clear that since 1983, 
the appellant has been diagnosed to have and has been 
continually treated for schizophrenia, a non-service 
connected disorder.  There is no mention is any of the 
treatment records, either those reflecting in-patient and 
various outpatient care, or any records included in the 
appellant's obtained Social Security Administration 
disability file, that reflect any diagnosis of PTSD nor any 
mention of the appellant's military service (other than its 
historical occurrence).     

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability.  In the absence of proof of a 
present disability, there is no valid claim presented.  See 
Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  As to PTSD, as is noted 
above, there must be a diagnosis of the disorder.  38 C.F.R. 
§ 3.304(f).  

The Board has carefully considered whether medical inquiry 
should be conducted to ascertain whether the appellant has 
PTSD.  However, as is noted above, the record is replete in 
evidence indicating that the appellant has schizophrenia and 
there is not a scintilla of competent evidence indicating the 
existence of the diagnosis for which he seeks service 
connection.  The record indicates that the sole mention of 
the diagnosis emanates from the appellant.  However, it is 
well-established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).       

In this regard, and although the lack of a diagnosis is the 
primary basis upon which the claim fails, the record also 
does not indicate support for any of the appellant's claimed 
stressors.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The 
Board has the fundamental authority to decide a claim in the 
alternative.).   

In various correspondence, the appellant has argued that his 
asserted PTSD was caused by stress sustained when the 
appellant, while engaged in barracks horseplay during his 
initial basic training, killed a fellow recruit.  

While the accounts of claimants seeking VA benefits are 
normally accorded a presumption of credibility in the 
preliminary stages of development, the Board finds the 
appellant's account as to both these stressors to be 
inherently incredible.  Duran v. Brown, 7 Vet. App. 216, 220 
(1994); see Samuels v. West, 11 Vet. App. 433, 436 (1998) 
(Where the veteran sought service connection for post-
traumatic stress disorder, based upon multiple stressors 
occurring during "combat" in Vietnam, and the record clearly 
showed he had never served in Vietnam, no presumption of 
credibility attached to his statements of his in-service 
claimed stressors); see also Godfrey v. Brown, 7 Vet. App. 
398, 407 (1995) (Where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing "twenty-year history 
of back problems," as evidenced by "medical evidence" and the 
medical evidence as evidenced in the SSA file shows no such 
history, the SSA statement cannot be presumed to be credible 
when on its face it conflicts with the lack of substantiation 
for it in the very medical evidence on which it is expressly 
premised).

As to the appellant's claimed stressor, it is wholly 
unfathomable that had the appellant committed the homicide he 
claims, he would have been allowed to complete his tour of 
active military duty, without court-martial action or other 
disciplinary action.  In such circumstances, the Board will 
not direct further development of the evidence.  See 38 
U.S.C. A.§ 7261(b); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).     








ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

